REASONS FOR ALLOWANCE
Claims 9-14 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 9, a method for treating a surface of a resin material layer, the method comprising a first step of introducing as a substituent a compound for substitution reaction that is at least one selected from the group consisting of an acid halide and an alkyl halide into an aromatic polyether-based resin included in the resin material layer by Friedel-Crafts reaction.
Claims 10, 12-14 depend from claim 9 and therefore contain the limitations of claim 9.

The present claims are allowable over the closest prior art, namely Ward (US 3,780,496), Percec (US 4,596,860), Bhole, European Polymer Journal 41 (2005) 2461-2471, Katayose (US 4,923,932), and Huang (US 6,821,418).
Percec and Bhole fail to teach a method of treating a surface of a resin material layer. Rather, Percec and Bhole teach forming a material after treatment of a polymer by a Friedel-Crafts reaction.
Ward teaches sulfonated polyxylylene oxide membranes formed by the reaction of polyxylylene oxide with chlorosulfonic acid (abstract, col. 1, ln.65-col. 2, ln. 15). Ward fails to teach treating a surface with a Friedel-Crafts reaction, but rather teaches first performing a Friedel-Crafts reaction followed by forming a membrane from the modified polymer.
Katayose teaches the functionalization of polyphenylene ether by a Friedel-Crafts reaction with a compounds such as 1-chloromethoxy-4-chlorobutane (col. 3, ln. 46-62). This falls outside the scope of the claims because 1-chloromethoxy-4-chlorobutane is not an acid halide 
Huang teaches the surface modification of a polystyrene monolith with an alkyl halide by a Friedel-Crafts reaction (abstract). Huang falls outside the scope of the claims because polystyrene is not an aromatic polyether-based resin.

Because a method for treating a surface of a resin material layer, the method comprising a first step of introducing as a substituent a compound for substitution reaction that is at least one selected from the group consisting of an acid halide and an alkyl halide into an aromatic polyether-based resin included in the resin material layer by Friedel-Crafts reaction of claim 9 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764